Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 11, 2021

The Court of Appeals hereby passes the following order:

A21A1793, A21A1794. ROSCOE ALLEN v. THE STATE.

      Roscoe Allen was charged with aggravated assault and aggravated stalking in
separate cases. In April 2021, he pled guilty to both charges and was sentenced as a
first offender to a term of probation. In June 2021, the trial court entered separate
orders finding that Allen had violated the terms of his probation in both cases,
revoking his first offender status, adjudicating him guilty, and resentencing him.
Allen filed these direct appeals seeking review of the revocation orders. We lack
jurisdiction.
      Because the underlying subject matter of these appeals is the revocation of
Allen’s first offender probation, he was required to file applications for discretionary
appeal to obtain review in this Court. See OCGA § 5-6-35 (a) (5); Jones v. State, 322
Ga. App. 269, 269 n.2 (745 SE2d 1) (2013); Dean v. State, 177 Ga. App. 123, 124-
125 (1) (338 SE2d 711) (1985). Allen’s failure to do so deprives us of jurisdiction
over these direct appeals, which are hereby DISMISSED. See White v. State, 233 Ga.
App. 873, 874 (505 SE2d 228) (1998).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/11/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.